Citation Nr: 1815844	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-37 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to September 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2014 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2017. A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current COPD is due to his exposure to solvents and asbestos in service. He also contends that his current diabetes mellitus, type II is due to his exposure to Agent Orange (herbicide agents) and other chemicals while stationed in Puerto Rico.

At the November 2017 Board videoconference hearing, the Veteran testified that his extended exposure to chemicals such as methyl ethyl ketone and toluene had made him pass out while cleaning out tanks in service. The Veteran's DD Form 214 documents a military occupation specialty (MOS) of machinist, which is consistent with his assertions. The Veteran also testified that smoking had been noted as the basis of his lung disease, but the in-service chemical exposure was not considered. He also noted he had difficulty quitting smoking because he smoked to deal with his service-connected psychiatric disorders.

The Veteran has not been afforded a VA examination for his respiratory disorder, to include COPD. As the Veteran has asserted extended exposure to methyl ethyl ketone and toluene during active service made him pass out, his exposure is consistent with his MOS, and the record shows current diagnoses of COPD, emphysema, and reactive airway disease, the Board finds that a remand is necessary to obtain a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c).

With regard to the Veteran's diabetes mellitus, type II claim, the Board notes that the Veteran testified at his November 2017 Board videoconference hearing that he was in Puerto Rico from August or September 1965 to March 1966. He also submitted post cards he sent to his parents from Puerto Rico. The first is postmarked February 28, 1966, and noted he would be headed back to Norfolk, Virginia in a week. The second is postmarked March 5, 1966. However, the evidence the Veteran submitted to show he was exposed to herbicide agents showed Agent Orange was used in Loquillo, Puerto Rico from April 1966 to October 1966. Therefore, the Veteran was not exposed to herbicide agents during his service in Puerto Rico as he had already left Puerto Rico by the time herbicide testing took place.

However, the Veteran has also asserted that his diabetes mellitus, type II is due to his other chemical exposures in service. During the November 2017 hearing, the Veteran testified he was exposed to methyl ethyl ketone and toluene as part of his machinist duties. As noted above, his statements are consistent with the circumstances of his military service. In addition, the medical evidence of record shows a diagnosis of diabetes mellitus, type II. Based on the foregoing, the Board finds that a VA examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c).

Last, the Board remands this matter to obtain outstanding private treatment records, and to associate such with the claims record. At the November 2017 Board videoconference hearing, the Veteran noted that his private treatment records from 2000 forward were on record with the VA hospital and that there were no private treatment records that needed to be obtained. These private treatment records contained original diagnoses of diabetes mellitus, type II and COPD. However, such private treatment records are not of record. Therefore, the Board remands this matter to obtain a complete record upon which to base its decision. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any relevant private treatment records and request that the Veteran submit or authorize for release such private treatment records. See November 2017 hearing transcript. Then, make appropriate efforts to obtain any records so authorized for release.

2. Obtain all pertinent VA medical records dated from September 2016 to the present and associate them with the claims file.

3. After completing the foregoing development, schedule the Veteran for a VA respiratory examination to ascertain the current nature and etiology of any respiratory disorder diagnosed during this appeal, to include COPD, emphysema, and reactive airway disease. The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder. All indicated tests should be accomplished, and all clinical findings should be reported in detail. 

The examiner is asked to opine as to whether any of the Veteran's respiratory conditions diagnosed during the current appeal, to include COPD, emphysema, and reactive airway disease, are at least as likely as not (50 percent probability or greater) related to his active service. The examiner should provide an opinion for all respiratory disabilities diagnosed during the appeal.

In providing this opinion, the examiner must discuss the Veteran's history of in-service exposure to hazardous chemicals, to include methyl ethyl ketone and toluene. 

The examiner is also asked to opine as to whether any of the Veteran's respiratory conditions diagnosed during the current appeal, to include COPD, emphysema, and reactive airway disease, are at least as likely as not (50 percent probability or greater) caused by the service-connected major depressive disorder or generalized anxiety disorder.

If not, is it at least as likely as not (50 percent probability or greater) that any of the Veteran's respiratory conditions diagnosed during the current appeal are aggravated (permanently worsened) by the service-connected major depressive disorder or generalized anxiety disorder? If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

The examiner must specifically address the lay statements provided during the course of the appeal and during the November 2017 Board hearing. It should be noted that lay persons such as the Veteran are competent to attest to matters of which they have first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions must be accompanied by adequate reasons and bases. Such reasons and bases may include, but are not limited to, specifically cited medical literature, evidence in the record, and prior VA examination reports. 

If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

4. After completing the foregoing development, schedule the Veteran for a VA examination to determine the etiology of any diabetes mellitus that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is causally or etiologically related to his military service, to include any chemical exposure therein, to include methyl ethyl ketone and toluene. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above development and any other indicated development, readjudicate the claims on appeal. If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




